                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

   DEAN A. LEWIN,
                                      1:18-cv-953-NLH
                Petitioner,
                                      MEMORANDUM OPINION & ORDER
        v.

   WARDEN DONALD J. LOMBARDO, et
   al.,

                Respondents.


APPEARANCES:
Dean A. Lewin, No. 48572
Cape May County Correctional Center
4 Moore Road
Cape May Court House, NJ 08210
     Petitioner pro se

Jeffrey Ryan Lindsay, Esq.
Cape May County Department of Law
4 Moore Road, DN 104
Cape May Court House, NJ 08210
     Counsel for Respondents


HILLMAN, District Judge

     WHEREAS, Petitioner Dean Anthony Lewin, who is proceeding

pro se and is incarcerated, filed an Amended Petition for Writ

of Habeas Corpus pursuant to 28 U.S.C. § 2241 challenging his

pretrial detention in Cape May County.    ECF No. 4.    Petitioner

alleges that he has been held as a pre-trial detainee with no

bail for a period of time which “drastically exceed[s]” the

sentence applicable if the Petitioner were found guilty of the
pending charges, id. at 9; 1 and

     WHEREAS, when Petitioner filed his Amended Petition, he

sought to proceed in forma pauperis without prepayment of fees,

ECF No. 4-1; and

     WHEREAS, the Court granted Plaintiff’s IFP application, ECF

No. 5, screened the Amended Petition, and ordered the

Respondents to file an answer, ECF No. 6; and

     WHEREAS, in addition to his Amended Petition and IFP

application, Petitioner filed a Motion for a Temporary

Restraining Order (“TRO”) under Federal Rule of Civil Procedure

65, ECF No. 10; 2 and

     WHEREAS, Plaintiff seeks a TRO to (1) “remove the plaintiff

from his involuntary placement in the restrictive 23 hour lock-

in unit known as ‘House One (1)’;” (2) “cease all harassment,

disclamation, and stalking of the plaintiff;” and (3) “suspend

and place on extended leave of absence, Sergeant Robert Neilson,

Officers Mark Howard, Edmans, & Sergeant T. Lennenger and take

actions to prevent the officers of the Cape May County Sheriff’s

Department from continued harassment of plaintiff;” ECF No. 10



1 The Court has jurisdiction over the Amended Petition pursuant
to 28 U.S.C. § 2241. A § 2241 petition is the correct way for a
pre-trial detainee to challenge a violation of his or her right
to a speedy trial. See Moore v. DeYoung, 515 F.2d 437, 441-42
(3d Cir. 1975).
2 Respondent has not filed an opposition or other response to the
Motion.
                                   2
at 1; and

     WHEREAS, Petitioner sought for the Motion to be filed under

the above-captioned § 2241 habeas petition but lists as

“Defendants” on his Motion the Cape May County Sheriff’s Office,

Warden Donald J. Lombardo, John Does 1-2, John Does 3-10,

Officer Edmans, Sergeant Christen Caldwell, Sergeant T.

Lennenger, and Sergeant Robert Neilson, ECF No. 10 at 1; and

     WHEREAS, the Court must deny Plaintiff’s request for a TRO

because Petitioner’s new claims in his motion for injunctive

relief are not cognizable in a habeas petition, whether brought

pursuant to 28 U.S.C. § 2241 or another habeas statute. 3   See

Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002) (“[W]henever

the challenge ultimately attacks the 'core of habeas' - the

validity of the continued conviction or the fact or length of

the sentence - a challenge, however denominated and regardless


3 “Although both § 1983 and habeas corpus allow prisoners to
challenge unconstitutional conduct by state officers, the two
are not coextensive either in purpose or effect. Habeas relief
is clearly quite limited: ‘The underlying purpose of proceedings
under the Great Writ of habeas corpus has traditionally been to
inquire into the legality of the detention, and the only
judicial relief authorized was the discharge of the prisoner or
his admission to bail, and that only if his detention were found
to be unlawful.’ Section 1983, in contrast, provides for
liability on the part of any state actor who ‘subjects, or
causes to be subjected, any citizen of the United States or
other person within the jurisdiction thereof to the deprivation
of any rights, privileges, or immunities secured by the
Constitution and laws.’ It has been described as a ‘species of
tort liability.’” Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir.
2002) (internal citations omitted).
                                3
of the relief sought, must be brought by way of a habeas corpus

petition.   Conversely, when the challenge is to a condition of

confinement such that a finding in plaintiff's favor would not

alter his sentence or undo his conviction, a[] [civil rights]

action . . . is appropriate”); Spruill v. Rosemeyer, 36 App'x

488, 489 (3d Cir. 2002) (“There are no material differences for

purposes of this appeal between appellant's claims - that prison

officials wrongfully disciplined him by placing him in

segregated housing for one month and transferring him to a

higher security prison in retaliation for exercising his First

Amendment Rights - and the claims in Leamer.   The appellant

challenges the conditions of his confinement, not the fact or

duration thereof, and such a challenge could not have been

brought by means of a habeas action.”); Boney v. Dix, No. 16-798

(RMB), 2016 WL 744571, at *1-2 (D.N.J. Feb. 23, 2016); Coaxum x.

Zickefoose, No. 10-6115 (RBK), 2011 WL 765984, at *2 (D.N.J.

Feb. 24, 2011) (“To the extent a prisoner challenges his

conditions of confinement, such claims must be raised by way of

a civil rights action.”); and

     WHEREAS, if Petitioner would like to bring such a claim

against the named defendants, he must proceed by filing a civil

rights actions pursuant to 42 U.S.C. § 1983, and, if he would

like to proceed without prepayment of fees, he must also file a

complete application to proceed in forma pauperis;

                                 4
     THEREFORE,

     IT IS on this   11th    day of December, 2018

     ORDERED that Petitioner’s Motion for Temporary Restraining

Order, ECF No. 10, IS DENIED WITHOUT PREJUDICE; and it is

further

     ORDERED that the Clerk of the Court shall supply to

Petitioner the blank forms entitled (1) “Prisoner Civil Rights

Complaint (DNJ-ProSe-006-ProSePrisCvRghtsCmpFrm-STANDARD-

(Rev.05-2013)),” and (2) “Affidavit of Poverty and Account

Certification (Civil Rights) (DNJ-ProSe-007-A-(Rev.05/2013)),”

to be used by Plaintiff in any future filing; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular first-class mail.


                                     s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                5
